283 So. 2d 617 (1973)
Carl POPULUS
v.
STATE.
1 Div. 431.
Court of Criminal Appeals of Alabama.
September 25, 1973.
*618 No brief for appellant.
No brief for the State.
ALMON, Judge.
Petitioner appeals the denial of his petition for writ of error coram nobis.
Contained in the record before us is the sworn petition for writ of error coram nobis, motion to vacate the previous judgment of conviction, and a summary denial of each motion. For aught that appears from the record, the State never joined issue on the factual averments of the petition. Furthermore, the record indicates that petitioner was never afforded a hearing on the merits.
Since the petition was meritorious on its face, petitioner should have been afforded a hearing on the merits had issue been properly joined. See Aaron v. State, 283 Ala. 52, 214 So. 2d 327.
The judgment denying the petition is hereby reversed and the cause is remanded for proceedings in conformity with this opinion.
Reversed and remanded.
All the Judges concur.